
	

114 HR 3312 IH: Veterans Benefits Network Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3312
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Adams (for herself, Mr. Pittenger, Mr. Katko, and Ms. Meng) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to make
			 grants for establishing coordinated networks of services and resources for
			 veterans and their families.
	
	
 1.Short titleThis Act may be cited as the Veterans Benefits Network Act. 2.Department of Veterans Affairs grants for establishing coordinated networks of services and resources for veterans and their families (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:
				
					533.Grants for establishing coordinated networks of services and resources for veterans and their
			 families
 (a)In generalThe Secretary may make a grant to an eligible entity for the purpose of establishing or expanding a regional technology system to provide an active database and enrollment system that can be used by a coordinated network of private, public, and non-profit entities to assist veterans and their family members in applying for benefits and services offered by such entities that participate in the network.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)be a State or local government, a regional council of governments, or a private entity; and
 (2)submit to the Secretary an application containing— (A)a description of the credentialing system the entity intends to use to determine which service providers will be eligible for inclusion in the network established using the grant that ensures such providers meet the requirements under subsection (c)(3); and
 (B)such other information and assurances as the Secretary may require. (c)Use of funds (1)In generalThe recipient of a grant under this section shall use the grant to establish a coordinated network of private, public, and nonprofit services and resources, as described in paragraph (2), for veterans and their families designed to—
 (A)facilitate awareness and understanding of benefits that are available to members of the Armed Forces, veterans, and their family members who are eligible for benefits;
 (B)use best practices to maximize outreach to veterans and family members who are eligible for benefits; and
 (C)have the capacity to be replicated at other locations or regional networks. (2)Services and resourcesThe services and resources included in the networks established using grants under this section may include—
 (A)education; (B)employment;
 (C)family support and recreation; (D)health care;
 (E)mental health and behavioral counseling; (F)substance abuse counseling;
 (G)housing; (H)financial assistance;
 (I)legal assistance; (J)public benefit support;
 (K)benefits under the laws administered by the Secretary; and (L)such other services and resources as the Secretary determines appropriate.
 (3)Criteria for service providersIn order to be eligible for inclusion in a network established using a grant under this section, a service provider shall—
 (A)demonstrate the capacity, experience, and expertise required to participate in the network; and (B)enter into an agreement with the entity that receives the grant that ensures that the provider will not—
 (i)input the personal information of a veteran or veteran’s family member into the coordinated network without receiving the informed consent and authorization of the veteran or family member; or
 (ii)use such personal information in any manner or for any purpose other than the performance of the services in compliance with the coordinated network.
 (d)Priority in awarding grantsIn awarding grants under this section, the Secretary shall give priority to an eligible entity that provides services to individuals residing in a geographic area where a large number of veterans and members of the Armed Forces reside, as determined by the Secretary.
 (e)Deadline for use of fundsThe Secretary shall provide, as a condition of awarding a grant under this section to an eligible entity, that the eligible entity must use the grant before the expiration of the two-year period that begins on the date on which the eligible entity receives the grant. If a grant recipient has not used the grant before the expiration of such period, the Secretary may recover from the eligible entity the unused amount of the grant funds.
 (f)Cost-SharingAs a condition on the provision of funds under this section to an eligible entity, the eligible entity must agree to contribute an amount, derived from non-Federal sources, equal to at least 50 percent of the funds provided by the Secretary of Veterans Affairs to the eligible entity under this section.
 (g)Availability of fundsThe Secretary shall use amounts otherwise made available for the Veterans Benefits Administration to make grants under this section.
 (h)OutreachThe Secretary shall use the authority of the Secretary to advertise in the national media under section 532 of this title to inform veterans, members of the Armed Forces, and their families about the networks established using grants under this section.
 (i)Report to CongressThe Secretary shall submit to Congress an annual report on the administration of the grant program under this section. Each such report shall include a description of how grant recipients used funds awarded under this section..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 532 the following new item:
				
					
						533. Grants for establishing coordinated networks of services and resources for veterans and their
			 families..
			
